FLETCHER, Chief Judge
(concurring):
I concur in the opinion of the Court with the following additional observations. I view the 90-day Dunlap standard as the time frame within which the normal processing of a convening authority’s action must be accomplished. Upon proper showing, the disqualification of a convening authority which necessitates additional processing time could constitute an “extraordinary circumstance” sufficient to overcome the presumed denial of speedy disposition. See, e. g., United States v. Beach, 23 U.S.C.M.A. 480, 50 C.M.R. 560, 1 M.J. 118 (1975); United States v. Johnson, 23 U.S.C.M.A. 91, 93, 48 C.M.R. 599, 601 (1974); United States v. Marshall, 22 U.S.C.M.A. 431, 47 C.M.R. 409 (1973). However, the present record evidences nothing more than the convening authority’s disqualification coupled with the mere transfer of the record of trial to another jurisdiction. There has been no showing that this process was responsible for the substantial delay in taking action on the appellant’s case. Thus, I join the majority in concluding that the presumed Dunlap violation has not been rebutted and hence that the charges must be dismissed.